Appellant attempts to present for consideration in connection with his motion for rehearing Bill of Exception No. 9 which was not found in the record which was before this court upon the original submission of the case. The bill is not brought forward in a supplemental transcript; nor is it certified to by the clerk of the court in which the trial took place. It is observed that the bill is dated February 24, 1938, in an effort to make it conform with the date of the bills of exception found in the transcript. Art. 760, C. C. P. provides that bills of exception must be filed in the trial court within thirty days after adjournment. In the present instance, no reason is given for the failure to file the bill of exception within the prescribed time. Under the circumstances, the bill cannot be considered by this court.
Deeming the proper disposition of the appeal to have been made in the original opinion, the motion for rehearing is overruled.